Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 24, 2019

                                     No. 04-19-00239-CV

                                   Debora Alisa DARDEN,
                                          Appellant

                                               v.

                                   Darrell Keith DARDEN,
                                           Appellee

                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI17644
                         Honorable Michael E. Mery, Judge Presiding


                                        ORDER
       Appellant’s brief was due to be filed by July 18, 2019. Neither the brief nor a motion for
extension of time has been filed. It is therefore ORDERED that appellant show cause in writing
within fifteen days from the date of this order why this appeal should not be dismissed for want
of prosecution. TEX. R. APP. P. 38.8(a).



                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of July, 2019.



                                                    ___________________________________
                                                    Keith E. Hottle,
                                                    Clerk of Court